Mr. Chief Justice Shepard
delivered the opinion of the Court:
The contention of all of the appellants is that the indictment charges no offense whatever, and for that reason the removal of the parties is not justified.
The single question argued has been the insufficiency of the indictment, in that it charges no offense against the laws of the United States.
The sufficiency of the indictment is to be decided in the court in which it was returned. Beavers v. Henkel, 194 U. S. 73, 87, 48 L. ed. 882, 887, 24 Sup. Ct. Rep. 605; Benson v. Henkel, 198 U. S. 1, 10, 49 L. ed. 919, 922, 25 Sup. Ct. Rep. 569; Pierce v. Creecy, 210 U. S. 387, 402, 52 L. ed. 1113, 1120, 28 Sup. Ct. Rep. 714.
It may be added that the sufficiency of this particular indictment was challenged by motion to quash before District Judge Wolverton of the southern district of New York, which was filed by Monnett and Taylor, two of the defendants therein. The judge, after much consideration, denied the motion. United States v. Rinlelen, 283 Fed. 793.
The judgments are affirmed with costs. Affirmed.
An application for the allowance of an appeal to the Supreme Court of the United States was denied February 9, 1917.